IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. PD-0556-20


                                    PHI VAN DO, Appellant

                                                  v.

                                    THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FOURTEENTH COURT OF APPEALS
                             HARRIS COUNTY

      KELLER, P.J., delivered the opinion of the Court in which HERVEY, RICHARDSON,
NEWELL, KEEL and MCCLURE, JJ., joined. RICHARDSON, J., filed a concurring opinion
in which HERVEY and NEWELL, JJ., joined. NEWELL, J., filed a concurring opinion in
which HERVEY, RICHARDSON and MCCLURE, JJ., joined. YEARY, J. filed a dissenting
opinion in which SLAUGHTER, J., joined. WALKER, J. filed a dissenting opinion in
which YEARY, J., joined.

       A first-time DWI is a Class B misdemeanor unless the State also proves that an analysis of

a specimen of the person’s blood, breath, or urine showed an alcohol concentration level of 0.15 or

more at the time the analysis was performed, in which event it becomes a Class A misdemeanor.

Appellant’s charging instrument included the 0.15 allegation, but the State did not read the allegation
                                                                                             DO — 2

until the punishment stage of trial. The parties agree that the 0.15 allegation is an element of the

offense of Class A misdemeanor DWI. They also agree that an error occurred, but they disagree on

what kind of error it is. The State also contends that the court of appeals erred in its harm analysis.

Assuming the parties are correct that 0.15 allegation is an element, we conclude that the error would

be the denial of the right to a jury determination of that element. We also conclude that this

purported error was harmless because the 0.15 allegation was uncontroverted and the record

indicates the defendant could not bring forth facts to contest it.

                                        I. BACKGROUND

                                              A. Facts

       Appellant was charged by information with driving while intoxicated (DWI).                 The

information included the aggravating allegation that “an analysis of a specimen of the defendant’s

BREATH showed an alcohol concentration level of at least 0.15 at the time the analysis was

performed.” The guilt stage of trial was before a jury and the punishment stage was before the trial

court. At the guilt stage, the prosecutor read only the portion of the information that included the

base elements of DWI, without the 0.15 aggravating allegation. Appellant pled “not guilty.” No

comment or objection was made by either party regarding the State reading only the base elements

of the DWI offense to the jury.

       The evidence at trial showed the following: Appellant’s vehicle hit another car. Appellant

approached the other car to ask if the occupants were okay, and one of the occupants noticed that

Appellant smelled of alcohol. The police officer who investigated the offense noticed that Appellant

smelled of alcohol and had slurred speech. Appellant admitted to the officer that he had been driving

and had had two beers. Appellant was taken to the Houston Police Department Central Intoxilyzer
                                                                                              DO — 3

station for further evaluation. While there, he took and failed two field sobriety tests: the one-leg-

stand and the walk-and-turn tests. These were captured on video. According to the technician who

later administered the breath test, Appellant slurred some of his words, but his mannerisms and

speech patterns did not look like those of someone who was highly intoxicated.1

        Appellant consented to a breath test. The technician who administered the breath test

testified that he was a certified operator for the test, and he told the jury about the procedures he

followed in connection with the test. He testified that the testing machine was not damaged, that he

obtained “a valid breath sample” from Appellant, and that the machine produced a test showing a

valid breath sample.2

        A technical supervisor testified that the results for the two breath samples showed alcohol

concentration levels of 0.194 and 0.205. She explained the scientific theory underlying the machine

that analyzed the samples and said that this theory was accepted by the scientific community. She

then explained how the instrument applied this theory and said that the instrument applied the theory

properly in Appellant’s case. She said that the machine was properly functioning when it took the

breath samples, and it could accurately detect and quantitate alcohol on a person’s breath. She also

testified that there was a complete analytical report, that there were no incomplete test messages, that


        1
         The technician testified on direct examination to Appellant failing the field sobriety tests.
His opinion about how intoxicated Appellant looked on the video was given on cross-examination,
when he agreed that, although there was some slurring of Appellant’s speech, “a person [who] is
presumed to be highly intoxicated . . . would not exhibit the mannerisms and speech patterns
evidenced in this video.” The technician also agreed that Appellant was from Vietnam and that
English was not his primary language. On redirect examination, the technician testified that
everyone shows intoxication differently and that not every intoxicated person has slurred speech.
He also agreed that a person could be intoxicated and speak normally.
        2
         Before testifying about obtaining a valid breath sample, he testified that suspects typically
provide two samples to the breath machine. Appellant did provide two samples.
                                                                                              DO — 4

everything was clearly printed, that all of the error blanks were zeros, that the test was complete in

the analysis box, and that the signature of the person who operated the machine was at the bottom

of the report. She also testified that the two samples were within the allowed 0.02 concentration of

each other. She also discussed the concept of tolerance to alcohol:

        Tolerance is the ability to mask those outward signs of intoxication. Just because a
        person—just because a person has a high tolerance, does not mean their
        concentration will not show what they’ve had. If you had a six-pack of beer, your
        concentration will show you had a six-pack of beer even though you may not
        outwardly look like you consumed that much.

        On cross-examination, the technical supervisor was asked various questions about the

behavior she would expect from someone who tested at a 0.20: whether she would expect to see

slurred speech, disorientation as to time and place, not being able to carry on a conversation, having

mental confusion, passing out, or not being able to converse and tell people their phone numbers and

how to travel up and down the freeways. To all of these questions she responded, “It’s a possibility.”

At the end of these series of questions, she added, “Everybody shows outward signs of intoxication

differently.” When asked if “those are the standard things that you would expect that with a breath

test result that is purportedly that high,” she responded, “Again I can’t look at a person and say, this

person is a .20 based off their actions. Everybody shows signs of intoxication differently.” She also

acknowledged that radio frequency interference with a test was possible.

        The technical supervisor further testified on cross-examination that the operational system

check for the test occurred at 11:56 p.m. She said that this is when the test technically began. She

said that the first breath sample was taken at midnight. She admitted that, in a sworn affidavit for

an administrative license revocation (ALR) hearing, she stated that the breath test started at 11:55

p.m. and that this was an inconsistent starting time from what she testified to at trial.
                                                                                           DO — 5

       On redirect examination, the technical supervisor testified that any radio frequency

interference with the breath test would have caused an incomplete result, and she agreed that “since

we have a valid test here, that did not happen.”

       In closing argument, defense counsel contended that the discrepancy in the technical

supervisor’s testimony regarding the start time for the breath test “makes the test erroneous.”

Defense counsel characterized the discrepancy as between 11:55 p.m. and midnight. Defense

counsel also contended that the video showed that Appellant’s speech was not slurred, that he was

“in tune with time and place,” and that his speech was otherwise clear. He also argued, “You don’t

get a 19 or a 2-0 and then have somebody evidence clear speech.”

       The jury charge alleged the base elements of DWI: that the defendant operated a motor

vehicle in a public place while intoxicated. “Intoxicated” was defined as either (1) not having the

normal use of mental or physical faculties by reason of the introduction of alcohol, or (2) having an

alcohol concentration of .08 or more. The jury charge did not include the 0.15 aggravating

allegation, and neither party objected to its absence. The jury returned a guilty verdict and was

released from service.

       Four days later, the trial judge held the punishment stage of trial. At the beginning of the

proceeding, the State read the 0.15 aggravating allegation. Defense counsel objected:

       Your Honor, that element was not presented to the jury for their consideration as part
       of deliberations. We would object to the enhanced element at this time. They tried
       it as a loss of use case.

The State responded:

       The response from the State is that it’s a punishment element. It wasn’t an element
       of the actual offense. We did have evidence that the analysis of the breath was above
       a .15. We tried it as—all three were able to prove intoxication and the BAC actually
                                                                                             DO — 6

         came out at trial.

The trial court overruled the objection and immediately found the 0.15 aggravating allegation to be

true. No evidence was presented at the punishment stage, the State offered no closing argument, and

defense counsel requested probation.

         When the trial court asked if there was any legal reason why the Court should not impose

punishment, defense counsel and Appellant both said that there was not. The trial court then

assessed a sentence of one year, probated the sentence for twelve months, assessed a fine of $250,

and talked about some conditions of probation. The trial court asked the defendant if he had any

questions, and the defendant said that he did not. The trial court then asked, “Anything else from

anyone?” The prosecutor and defense counsel both responded that they had nothing further to say.

                                              B. Appeal

         Appellant complained on appeal about the trial court’s determination of the 0.15 aggravating

allegation at the punishment stage of trial.3 Specifically, his third issue argued that the trial court

erred in treating the allegation as a punishment matter when it was in fact an element of the offense.4

And his fourth issue argued that the trial court denied him his federal constitutional right to a jury

determination of the allegation.5 The State conceded that the 0.15 aggravating allegation was an

element of a Class A misdemeanor DWI offense and should have been submitted to the jury at the




         3
             See Do v. State, ___ S.W.3d ____, 2020 WL 1619995, *1 (Tex. App.—Houston [14th Dist.]
2020).
         4
             Id.
         5
             Id.
                                                                                             DO — 7

guilt stage of trial.6 The court of appeals agreed.7

       In addressing the standard for determining harm, the court of appeals said that preserved jury

charge error is evaluated for “some harm” unless the error was constitutional, in which case the

standard is whether the error was harmless “beyond a reasonable doubt.”8 Concluding that the error

was constitutional, the court of appeals applied the “beyond a reasonable doubt” standard.9 The

court of appeals concluded that the error was not harmless beyond a reasonable doubt because the

jury charge permitted conviction on a theory other than alcohol concentration, there was evidence

of intoxication besides the breath test, and the breath test results did not go uncontested.10 For this

last proposition, the court pointed to evidence that Appellant was “speaking clearly and coherently”

at the Central Intoxilyzer station and that the breath-test technician “agreed that highly intoxicated

people would not present mannerisms and speech patterns like appellant did in the video.”11 Also

in support of this last proposition, the court of appeals noted the technical supervisor’s inconsistent

statements about the starting time for the breath test.12 The court also recited defense counsel’s

argument purporting to contest the breath results on these two points.13



       6
            Id. at *5.
       7
            Id. at *4-5.
       8
            Id. at *5.
       9
            Id.
       10
            Id. at *6-7.
       11
            Id. at *7.
       12
            Id.
       13
            Id.
                                                                                                 DO — 8

        The court of appeals reformed the conviction from Class A misdemeanor DWI to Class B

misdemeanor DWI and remanded the case for a new punishment hearing.14

                                            II. ANALYSIS

                                     A. The Parties’ Arguments

        In three grounds, the State takes issue with the court of appeals’s harm analysis. First, the

State contends that the court of appeals erred to apply the constitutional harm standard to

unobjected-to jury charge error. Second, the State contends that the court of appeals erred in

concluding that a punishment-stage objection preserved error in the guilt-stage jury charge. Finally,

the State contends that the court of appeals erred to find harm under any standard because the 0.15

aggravating element was an uncontested matter established by objective facts.

        Appellant contends that the State’s harm arguments are irrelevant because there was no error

in the jury charge. He argues that the State failed to join issue on the 0.15 aggravating element when

it failed to read that allegation at the guilt stage of trial. He further contends that, in failing to read

this allegation, the State abandoned it. Consequently, Appellant contends, the jury was correctly

charged on Class B misdemeanor DWI. Appellant further argues that the error in this case was the

trial court allowing the State to join issue on the 0.15 aggravating element at the punishment stage

of trial. Appellant contends that this error was properly preserved and that no harm analysis was

required because the State failed to obtain a finding on the aggravating element. He analogizes to

the situation in which an appellate court finds the evidence legally insufficient.15


        14
             Id. at *8.
        15
          When asked at oral argument what harm standard would apply if the error at issue were
found to be jury charge error, Appellant’s attorney agreed with the State’s position that the applicable
harm standard would be the egregious-harm standard for unobjected-to jury-charge error. Appellant’s
                                                                                             DO — 9

                            B. Assuming 0.15 Allegation is an Element

       The parties and the court of appeals have all concluded that the 0.15 aggravating allegation

is an element of the offense of Class A misdemeanor DWI. There is at least a colorable argument

for that conclusion under Oliva v. State,16 but we need only assume the truth of that conclusion

without deciding it. Assuming the correctness of that conclusion, we address the views of Appellant

and the court of appeals.

                            C. Appellant’s “Failure to Join” Argument

       In Niles v. State, the jury charge failed to include an element of the charged offense of

terroristic threat that raised the offense from a Class B misdemeanor to a Class A misdemeanor—that

the offense was committed against a public servant.17 We held that this failure was jury-charge error

rather than a conviction on a lesser-included offense.18 One salient difference exists between the

present case and Niles, and it is the crux of Appellant’s argument. In Niles, the public-servant

element was presumably included in the allegations read by the State when it read the information

at the guilt stage of trial.19 Here, however, the 0.15 aggravating element was not read to the jury at




attorney also agreed that such an error would be harmless, although he contended that was because
Appellant could not be harmed by being subjected to a lesser offense.
       16
           See 548 S.W.3d 518, 530 (Tex. Crim. App. 2018) (“If, on the other hand, the statutory
aggravating fact would be part of the circumstances of the offense on trial, that would be a factor in
favor of construing the statutory aggravating fact as an element of the offense.”).
       17
            555 S.W.3d 562, 564 (Tex. Crim. App. 2018).
       18
            Id.
       19
          See id. at 566-67. The opinion does not explicitly say that occurred but it does not say that
the public-servant element was omitted from the reading of the information and, unlike the present
case, the State took the position from the outset that it had to prove the element at guilt. See id.
                                                                                              DO — 10

the guilt stage of trial. Because it was not read, Appellant reasons, the 0.15 aggravating element was

not a part of the case at the guilt stage of trial, and so the jury charge in this case (unlike in Niles)

was not erroneous.

        Although Appellant’s failure-to-join argument might, at first blush, appear to be an issue that

should have been the subject of a cross-petition because the court of appeals did not address it, his

contention goes to the nature of the error itself, and the State’s criticisms of the court of appeals’s

harm analysis necessarily turn, to some degree, on the nature of the error. What exactly the error in

this case was and when it occurred can greatly affect the harm analysis, making a careful inquiry into

the nature of the error itself necessary. Also, Appellant’s view, if correct, would have dramatic

consequences for how this sort of issue is analyzed, and failing to account for it could create an

unacceptable distortion in our jurisprudence. And the State has responded to his view in a reply

brief, so we have input from the adverse party.

        But we conclude that Appellant’s view is incorrect. All of the cases that involve a failure of

the State to timely read from the charging instrument involve the entire failure to read (or timely

read) the charging instrument or the entire failure to timely read the punishment enhancement
                                                                                            DO — 11

allegations.20 None involve the late reading of only some of the elements of the charged offense.21

       Moreover, Appellant’s proposed remedy—striking the 0.15 finding from the

case—misconceives the nature of the error and is at odds with the remedy applied in cases involving

joining an issue. Error in connection with the State’s failure to timely join issue on an allegation in

the charging instrument is treated as trial error, not as an insufficiency of the evidence.22 And the

error is not the late reading of the charging instrument or of a punishment enhancement allegation

but the introduction of evidence before the charging instrument or punishment allegation was read.23

When the charging instrument was not read at all, the remedy on appeal is a new trial,24 since, in

such a case, none of the evidence was properly before the jury. When the charging instrument is read



       20
            See e.g., Turner v. State, 897 S.W.2d 786, 789 (Tex. Crim. App. 1995) (punishment
enhancement paragraph not read); Warren v. State, 693 S.W.2d 414, 416 (Tex. Crim. App. 1985)
(punishment enhancement paragraphs not read); Welch v. State, 645 S.W.2d 284, 286 (Tex. Crim.
App. 1983) (punishment enhancement paragraph read late at punishment stage); Peltier v. State, 626
S.W.2d 30, 30 (Tex. Crim. App. 1981) (indictment not read and defendant did not enter plea to it
in jury’s presence); Essary v. State, 53 Tex. Crim. 596, 600, 111 S.W. 927, 929 (Tex. Crim. App.
1908) (indictment read late at guilt stage). See also Marshall v. State, 185 S.W.3d 899, 901-02 (Tex.
Crim. App. 2006) (after the parties had closed, trial court entered plea of not true on behalf of
defendant, and prior convictions to enhance punishment in notice of intent to enhance punishment
were alleged for the first time in jury charge).
       21
            See supra at n.20.
       22
            Marshall, 185 S.W.3d at 902-03; Welch, 645 S.W.2d at 286.
       23
           See Warren, 693 S.W.2d at 416 (commenting that a mistrial motion in a prior case that
“was directed at the trial court’s decision to allow the State to read the indictment to the jury after
having elicited testimony from a witness” was “properly overruled” and referring to procedure to
cure the error); Welch, 645 S.W.2d 286 (“The error that occurred was the trial court’s erroneous
ruling on appellant’s request to strike” the testimony of a witness that occurred before the reading
of the enhancement allegation. “Had the court made a correct ruling it would have been proper for
the State to reintroduce that testimony by bringing [the witness] back to the stand.”).
       24
            Peltier, 626 S.W.2d at 31-32; Essary, 53 Tex. Crim. at 604, 111 S.W. at 931.
                                                                                             DO — 12

late, or when a punishment enhancement allegation is read late, the error can be cured by reading the

charging instrument or punishment allegation (to the jury if it is the factfinder), having the accused

enter a plea to it, and having the State reintroduce the evidence heard before the charging instrument

was read (or the parties can stipulate to the evidence).25 When the charging instrument is read late,

a defendant forfeits error if he fails to raise an objection that puts the trial court on notice of the

correct curative measures.26 For example, a defendant could object to evidence that was introduced

before the charging instrument or enhancement allegation was read (essentially requesting that the

evidence be stricken), and such an objection would place the trial court on notice of the State’s need

to reintroduce the evidence.27 What the defendant cannot do is simply object to the late reading of

the charging instrument.28 Contrary to the practice of taking curative measures in response to the late

reading of a charging instrument, Appellant made no request for curative measures when the 0.15

allegation was read late; he simply wanted the 0.15 allegation excluded from consideration, and that

remedy was not an option.



       25
          Warren, 693 S.W.2d at 416 (“The procedure to be followed has been long established:
upon learning of the error, the indictment is read to the jury, the accused enters a plea and the State
reintroduces the evidence; or the parties may stipulate to the evidence.”); Welch, 645 S.W.2d at 286.
       26
            Warren, supra (citing Castillo); Welch, supra at 285 (“The testimony of Woody, having
been presented before appellant’s plea and not having been stipulated or reintroduced, was not
properly before the jury, and appellant’s objection was sufficient to point out this defect to the trial
court.”); Castillo v. State, 530 S.W.2d 952, 954 (Tex. Crim. App. 1976) (Where the State requested
that it be allowed to reintroduce the evidence and the trial court declined to do so, “in the absence
of an objection directing the court to the correct procedure, we hold that the error was not preserved,
under the circumstances here presented. Appellant’s motion was for a mistrial and it was properly
denied by the court.”).
       27
            Welch, supra.
       28
            See supra at n. 26 (citing Warren and Castillo).
                                                                                              DO — 13

        Crafting curative measures at the punishment stage of trial for what happened in this case

would be a challenging task, which might make Appellant’s novel remedy of striking the charging-

instrument allegation seem simple in comparison.29 But the challenge in fashioning appropriate


        29
            In a Texas case, a jury first found the defendant guilty of driving while intoxicated, and
then, after a special-issue hearing, found that his BAC was 0.15 or more at the time the analysis was
performed. Diamond v. State, 613 S.W.3d 536, 540 (Tex. Crim. App. 2020). We did not
specifically comment on this procedure, but we did ultimately affirm the denial of habeas relief. See
id. at passim & 548. In a California case, the State was allowed to reopen the guilt stage of trial after
the close of the penalty stage evidence to submit to the jury a special issue regarding intent to kill
as an aggravating circumstance. People v. Harris, 47 Cal. 3d 1047, 1055 (1989). The California
Supreme Court did not explicitly comment on the permissibility of this procedure but held that error
in omitting the instruction from the original guilt stage jury charge was harmless because the State’s
theory and the overwhelming evidence showed that the defendant was the triggerman and not a mere
party to the offense. Id. at 1099-1100. In Welch, our Court said in a footnote, “The State cannot
reopen and present more guilt stage evidence after the verdict is returned,” though it cited no
authority for that position. 645 S.W.2d at 285 n.1. In the present case, the State would not have
needed to reopen the evidence—the breath test results were introduced at guilt—but would have
needed to reopen the verdict. There is statutory and constitutional support for the conclusion that
jeopardy does not terminate when the defendant had notice at the guilt stage of the aggravating
element, the aggravating element had not been submitted to the jury, and the trial had not yet ended
when the problem was discovered. See TEX. CODE CRIM. PROC. art. 37.07, § 3(c) (“If the jury finds
the defendant guilty and the matter of punishment is referred to the jury, the verdict shall not be
complete until a jury verdict has been rendered on both the guilt or innocence of the defendant and
the amount of punishment.”); Price v. Georgia, 398 U.S. 323, 329 (1970) (“this Court has
consistently refused to rule that jeopardy for an offense continues after an acquittal, whether that
acquittal is express or implied by a conviction on a lesser included offense when the jury was given
a full opportunity to return a verdict on the greater charge”) (emphasis added); Pope v. State, 509
S.W.2d 593, 595 (Tex. Crim. App. 1974) (quoting Price). See also Price, 398 U.S. at 326 (“concept
of continuing jeopardy . . . has application where criminal proceedings against an accused have not
run their full course”). Cf. Turner v. State, 518 S.W.2d 243, 244 (Tex. Crim. App. 1975) (defendant
was acquitted of charged offense of murder with malice when that offense was submitted, the jury
found defendant guilty of lesser offense of murder without malice, and mistrial was declared after
jury deadlocked on punishment). Theoretically, with jeopardy having not terminated, the guilt
proceeding in the present case could have been reopened. But recalling the jury after four days
would not have been permitted. See Cook v. State, 390 S.W.3d 363, 372-73 (Tex. Crim. App. 2013).
That might theoretically leave open the option of a mistrial as to guilt. And a failure to request a
mistrial can forfeit error for failing to grant one. See Cockrell v. State, 933 S.W.2d 73, 89 (Tex.
Crim. App. 1996) (right not to be subject to incurable jury argument can be forfeited). Curing error
in connection with an allegedly late reading of a guilt allegation at the punishment stage seems easier
if the same factfinder decides both stages of trial—judge or jury—but it might be possible to cure
                                                                                               DO — 14

curative measures exposes the untenability of the entire idea of splitting an element off from the

offense for the purpose of determining whether the State has joined issue on it. We conclude that

there is no such thing as joining issue on only some of the elements of an offense in the charging

instrument.

        Appellant’s proposed remedy would make sense if the State’s failure to read the 0.15

allegation at the guilt stage of trial were viewed as an abandonment of that allegation, and Appellant

seeks to have it viewed that way. But the rule for abandonment is that the “State may, with the

consent of the trial court, dismiss, waive, or abandon a portion of the” charging instrument.30 This

rule contemplates that the State take “affirmative action” to effectuate an abandonment and that it

obtain the trial court’s permission to do so.31 Neither occurred in the present case. Simply failing

to read an allegation is not an affirmative act to abandon it. And the trial court does not grant

permission to abandon a portion of a charging instrument simply by accepting a plea. What

happened in this case illustrates very well why an abandonment did not occur: the State believed that

the 0.15 allegation was a punishment issue, so it never intended to abandon the allegation. The



error even in a two factfinder trial, and if it is, that possibility would suggest that Appellant forfeited
any such error in this case.
        30
           Duran v. State, 492 S.W.3d 741, 745 (Tex. Crim. App. 2016) (“State may, with the
consent of the trial court, dismiss, waive, or abandon a portion of the indictment.”) (citing Ex parte
Preston, 833 S.W.2d 515 (Tex. Crim. App. 1992)); Preston, 833 S.W.2d at 517 (same) (citing as
“see also” Wallace v. State, 145 Tex. Crim. 625, 170 S.W.2d 762 (Tex. Crim .App. 1943)). See
Wallace, 145 Tex. Crim. at 629, 170 S.W.2d at 764 (citing predecessor to Art. 32.02); TEX. CODE
CRIM. PROC. art. 32.02 (“The attorney representing the State may, by permission of the court, dismiss
a criminal action at any time upon filing a written statement with the papers in the case setting out
his reasons for such dismissal, which shall be incorporated in the judgment of dismissal. No case
shall be dismissed without the consent of the presiding judge.”).
        31
             Preston, supra at 518.
                                                                                            DO — 15

requirement of affirmative action and trial court consent points to another characteristic of an

abandonment that is true at least until the trial is over—it is purposeful. The State cannot

inadvertently abandon a charging-instrument allegation, except perhaps by a failure to pursue it at

trial at all and a resulting judgment for a lesser offense.

        An analogous legal situation provides further support for our conclusion that this case

involves neither the failure to join an allegation nor the abandonment of one: when a charging

instrument is defective because it omits an element that raises the degree of the offense. In

Kirkpatrick v. State, the indictment lacked an element necessary to make the offense a felony, but

we held that the return of the indictment in district court and a felony notation on the indictment

placed the defendant on notice that he was being charged with a felony offense rather than a

misdemeanor.32 So the indictment charged the felony offense, albeit defectively, and the defendant

was required to object to the omission before the date of trial.33 In Teal v. State, an indictment

returned in district court specified that the defendant hindered the arrest of a person for the offense

of Failure to Comply with Registration as a Sex Offender, which was a felony, but the indictment

failed to specify that the defendant had knowledge of the fugitive’s felony status.34 The indictment

included only one of the two elements needed to raise the offense to a felony. We concluded that

the indictment was a defective indictment for the felony offense of hindering apprehension rather

than a facially complete indictment for the misdemeanor offense.35 Because it was a defective


        32
             See Kirkpatrick v. State, 279 S.W.3d 324, 326, 329 (Tex. Crim. App. 2009).
        33
             Id. at 329.
        34
             230 S.W.3d 172, 174, 181-82 (Tex. Crim. App. 2007).
        35
             Id. at 182.
                                                                                            DO — 16

indictment, the defendant forfeited his claim by failing to object before the date of trial.36

       The failure to read an aggravating element in the charging instrument is analytically similar,

in relevant respects, to a charging instrument that omits an aggravating element but otherwise

conveys notice of the aggravated offense. When an allegation that exposes the defendant to a greater

punishment range is included in the charging instrument, and the State has not expressly abandoned

it, the defendant is on notice of the allegation.37 When that allegation is an element of the charged

offense, the defendant would know, at the time the prosecutor reads from the charging instrument,

that one of the elements of the charged offense was not read. At that time, the defendant is in a

position to object to this incomplete reading of the charged offense. Having failed to do so, he

forfeits error regarding the incomplete reading of the charging instrument.38

       If that were not the law, then a case like Kirkpatrick could have been decided as a failure of

the State to timely join issue on the felony offense, since, absent an objection from the defendant,

the State would read the indictment as written, and that indictment would be missing the aggravating

element.39 But we are not aware of a single court decision that applies this late-joining theory to a


       36
            Id.
       37
          Marshall, 185 S.W.3d at 903 (“If the enhancements are in the indictment and the state
does not abandon them, the defendant is on notice that the state is still seeking a greater penalty
range.”).
       38
            The main analytical difference between the failure to read an element in the charging
instrument and the omission of an element in the charging instrument is when a defendant is on
notice of the problem. While the proper time to object to the omission of an element in the charging
instrument is before the date of trial, the proper time to object to the failure to read an element is
when a defendant is put on notice, i.e., at the time the charging instrument is read.
       39
          In Teal, the defendant objected after the jury was empaneled, 230 S.W.3d at 182, and the
opinion does not say whether the aggravating culpable mental state was included in the reading of
the indictment to the jury. Id. at passim. The Kirkpatrick opinion does not say when the complaint
                                                                                            DO — 17

missing aggravating element of an offense—ever. Much less since Kirkpatrick (and Teal) were

decided.

       Further, if Appellant’s theory could be applied to a Kirkpatrick-type situation, it is hard to

see how it would not also apply to any missing element, even one needed to allege an offense at all.

Kirkpatrick flows from a line of cases beginning with Studer v. State, holding that a missing element

in a charging instrument is a defect that must be objected to pretrial.40 Kirkpatrick does not accord

special significance to defects that make a difference in the level of the offense. Quite the contrary,

it negates the idea that such a defect should be treated any differently than the more run-of-the-mill

missing element necessary to establish an offense at all.41 Yet we are not aware of a single case

applying a late-joining theory to such a missing element since Studer was decided over thirty years

ago.

       And with good reason. Such a theory has the potential to convert all claims of charging-

instrument defects—which the constitutional and statutory provisions discussed in Studer meant to




was raised, so it might have been raised for the first time on appeal. See 279 S.W.3d at passim. If,
as seems likely, the guilt-stage jury charge in Kirkpatrick correctly included the missing element,
then the element would at worst be considered joined at the time the jury charge was read. See
Marshall, 185 S.W.3d at 903 (“We observe that appellant had a ‘reasonable time to examine’ the
charge of the court before the charge was read to the jury. He was then aware that the trial court
proposed to submit an issue of fact that, in his view, had not been pleaded properly, i.e. the
enhancement allegations that had not been included within the indictment or timely read to the jury.
At that point, appellant should have objected, but he did not.”).
       40
          See Studer v. State, 799 S.W.2d 263, 268, 273 (Tex. Crim. App 1990) (“a failure to allege
an element of an offense in an indictment or information is a defect of substance” and it is incumbent
upon a defendant to object to such a defect before trial). See also Kirkpatrick, 279 S.W.3d at 327,
328 (citing Studer).
       41
            See prior discussion of Kirkpatrick, infra.
                                                                                              DO — 18

foreclose absent a pretrial objection42—into failing-to-properly-join-charging-instrument-allegation

claims. And doing so would reward late objections. Under Appellant’s theory, by not objecting until

the punishment stage, he could foreclose the State’s ability to use the 0.15 allegation altogether. And

applying that logic would allow a defendant to easily evade the holding in Studer by objecting as late

as possible and then claiming on appeal that his complaint is not about the omission of an element

in the charging instrument but, in fact, about the (unsurprising) failure of the prosecutor to read the

element at trial. The law does not require that a defendant be afforded such a windfall.43

        Consequently, we hold that when the State read the charging instrument, Appellant was on

notice that the State had failed to read an allegation that Appellant believed to be an element of the

offense. If the allegation was in fact an element, then the State’s reading of the charging instrument

was defective, and Appellant could have objected at that time. Having failed to do so, he forfeited

any error in connection with the State’s failure to read the allegation at the guilt stage of trial.

                            D. Harm Analysis for Jury Charge Error

                                  1. Jury Charge Error Remains

        Even when a defendant has forfeited a defect in the charging instrument for omitting an

element, the jury charge must still contain all the required elements of the offense.44 So, if the jury

charge also erroneously omits the element, then there is jury charge error, which must be evaluated


        42
             See Studer, 799 S.W.2d at 268.
        43
           Of course, a defendant who silently waits could be rewarded if the State fails to ever
mention the 0.15 allegation and the trial court enters a judgment on the lesser offense of Class B
misdemeanor DWI. But that is a gamble the defendant takes. We express no view on what would
happen if the State purports to rely upon the allegation late but the trial court insists on sentencing
on the Class B offense.
        44
             Sanchez v. State, 209 S.W.3d 117, 119-20, 121-22 (Tex. Crim. App. 2006).
                                                                                             DO — 19

under the appropriate standard of harm.45 The same would logically be true when the State fails to

read an aggravating element from the indictment. The absence of the element from the jury charge

would be jury charge error, subject to the appropriate standard of harm. We need not address the

appropriate standard of harm in this case46 except to hold that the error is not “structural,” so some

sort of harm analysis applies. Even applying the standard of harm that favors Appellant the

most—that the error be shown to be harmless beyond a reasonable doubt—the error is harmless.

                                         2. Not “Structural”

       If an error is “structural,” it is exempt from a harm analysis.47 But only federal constitutional

errors can be structural, and most are not.48

       Ultimately, the State did read the 0.15 allegation—at the punishment stage of trial—and that

allegation was found by the trial court to be proven. So, the errors implicated in this case are the



       45
            Id.
       46
            The federal constitution guarantees a right to a jury trial for any fact, other than a prior
conviction, that increases the maximum penalty for a crime. Apprendi v. New Jersey, 530 U.S. 466,
476 (2000). If the error was preserved and the error was constitutional (but not “structural”), then
the correct standard of harm is whether the error was harmless beyond a reasonable doubt. Jimenez
v. State, 32 S.W.3d 233, 237 (Tex. Crim. App. 2000). If the error was preserved and the error was
non-constitutional, then the correct standard of harm is whether the error “was calculated to injure
the rights of defendant”—the “some harm” standard articulated in Almanza v. State, 686 S.W.2d 157,
171 (Tex. Crim. App. 1985) (op. on reh’g). Jimenez, 32 S.W.3d at 237. If the error was not
preserved, then regardless of the nature of the error, the standard of harm is whether “it appears from
the record that the defendant has not had a fair and impartial trial”—the Almanza standard of
“egregious harm.” Id. at 237-39. The right to a jury trial at guilt is a waivable-only right. Oliva v.
State, 548 S.W.3d 518, 529 (Tex. Crim. App. 2018). Whether the waivable-only nature of the right
extends to the omission of an element from the jury’s consideration and, if so, whether that affects
the harm analysis under Almanza are issues that we need not address today.
       47
            See Schmutz v. State, 440 S.W.3d 29, 35 (Tex. Crim. App. 2014).
       48
            Id.
                                                                                              DO — 20

defendant’s right to have an element of the offense decided at the guilt stage of trial and his right to

have that element decided by a jury. The right to have an element decided at the guilt stage of trial

is a creature of state statute. “The conceptualization of criminal offenses is mostly left to the states”

and “involves balancing and rebalancing over time complex and oft-competing ideas about ‘social

policy’ and ‘moral culpability’—about the criminal law’s ‘practical effectiveness’ and its ‘ethical

foundations.’”49 Although due process protects the “right not to be convicted on proof of less than

the elements of the crime,”50 that right was not at issue here because Appellant was found to have

committed all of the elements of Class A misdemeanor DWI, and he was not subject to the Class A

misdemeanor punishment range until he was found to have committed the aggravating element

needed to invoke that punishment range. And in Neder v. United States, the Supreme Court held that

the denial of the federal constitutional right to a jury trial on a single element of an offense is not

structural error.51

                      3. Harmless under “Beyond a Reasonable Doubt” Standard

        For preserved constitutional error that is not structural, the correct standard of harm on direct

appeal is, ordinarily, that the error is harmless if the court can determine “beyond a reasonable doubt

that the error did not contribute to the conviction or punishment.”52 The Supreme Court has held that

this harm standard applies to the omission of an “element” of the offense from the jury instructions


        49
          Kahler v. Kansas, 140 S. Ct. 1021, 1028 (2020) (brackets and some internal quotation
marks omitted) (state could decline to recognize ‘moral’ version of insanity defense and allocate it
as a punishment issue).
        50
             Taylor v. State, 109 S.W.3d 443, 451 (Tex. Crim. App. 2003).
        51
             527 U.S. 1, 8-15 (1999).
        52
             TEX. R. APP. P. 44.2(a). See also Neder, supra at 7.
                                                                                              DO — 21

in violation of the constitutional right to a jury trial.53 In Neder, the Court held that harmlessness is

shown beyond a reasonable doubt when “an omitted element is supported by uncontroverted

evidence . . . where [the] defendant did not, and apparently could not, bring forth facts contesting the

omitted element.”54

        The court of appeals concluded that the breath test results did not go uncontested, but its

support for that conclusion is, upon close examination, insubstantial. The statute provides that the

0.15 allegation is proven if “an analysis of a specimen of the person’s blood, breath, or urine showed

an alcohol concentration level of 0.15 or more at the time the analysis was performed.”55 We have

observed that “this additional statutory requirement only requires that the State prove that the

defendant had an alcohol concentration level of at least 0.15 at the time the analysis was

performed.”56

        Here, the test results themselves were uncontroverted despite the efforts of trial defense

counsel to show that Appellant was not intoxicated. It was uncontroverted and incontrovertible that

the breath-test machine returned results on two breath samples that were greater than 0.15. In

closing argument to the jury, defense counsel contended that the technical supervisor’s disparity in

testimony in two different proceedings about when the breath test started cast doubt on the reliability



        53
            Neder, supra at 15-16. As noted earlier, any fact, other than a prior conviction, that
increases the maximum punishment is considered an “element” for the purpose of the constitutional
right to a jury trial, regardless of whether that fact is an offense element under state law. Apprendi,
530 U.S. at 476.
        54
             527 U.S. at 18-19.
        55
             TEX. PENAL CODE § 49.04(d).
        56
             Ramjattansingh v. State, 548 S.W.3d 540, 548 (Tex. Crim. App. 2018).
                                                                                               DO — 22

of the test, and the court of appeals agreed, finding the technical supervisor’s statements to be

inconsistent.57

        But all the disparity shows is that the technical supervisor gave slightly incorrect information

in the ALR affidavit about when the breath test began—the witness’s error in recalling a time stamp

from the machine. This slight error in recalling the time stamp does not show anything wrong with

how the test itself was conducted, and in fact, the technical supervisor testified that the test was valid

and had not been subjected to radio interference. And since the technical supervisor did not conduct

the breath test, her inaccuracy in the ALR affidavit cannot possibly reflect on the competence of the

technician who administered the test or the test results themselves. Because no flaws in the lab

procedures were shown, the 0.15 allegation was in fact uncontroverted.

        Trial counsel and the court of appeals also suggested that the 0.15 analysis was controverted

because Appellant’s speech and mannerisms seemed inconsistent with being “highly intoxicated.”

This was also not evidence that controverted the test results. Breath testing conducted according to

proper procedures reflected results significantly over .15 (0.194 and 0.205). Observational evidence

that the defendant’s speech and mannerisms seemed inconsistent with being highly intoxicated is

simply not controverting evidence with respect to the test results.58 With no evidence that the


        57
           Defense counsel’s closing argument characterized the disparity as being five minutes, but
it appears to have been just one minute. Defense counsel argued that the disparity was between the
start time in the ALR affidavit and the first breath result testified to at trial—a five minute disparity,
11:55 p.m. versus midnight. But the technical supervisor testified at trial that the start time for the
test was not the first breath result but the operational system check—which, when compared to the
ALR affidavit, produces only a one minute disparity, 11:55 p.m. versus 11:56 p.m.
        58
           See supra at n.55 and accompanying text. Even if observational evidence could rebut a
breath-test result taken in accordance with proper procedures, the observational evidence was not
particularly persuasive in this case. The technician who conducted the breath test and watched the
field-sobriety tests merely agreed that Appellant’s speech and mannerisms were inconsistent with
                                                                                             DO — 23

Intoxilyzer test itself was flawed, it is uncontroverted that “an analysis of a specimen of the person’s

blood, breath, or urine showed an alcohol concentration level of 0.15 or more at the time the analysis

was performed,” as required by the statute.

        Because the record shows that the test results were uncontroverted and indicates that the

defense could not in fact controvert those results, any error in failing to submit the 0.15 allegation

to the jury was harmless beyond a reasonable doubt.

        We reverse the judgment of the court of appeals and remand the case to that court to address

Appellant’s remaining point of error.

Delivered: September 29, 2021

Publish




someone “presumed” to be highly intoxicated. He also agreed that everyone shows intoxication
differently and that a person could be intoxicated and speak normally. Moreover, the technical
supervisor testified that someone who produced a 0.20 breath result could show the variety of
impairments posited by defense counsel but that everyone showed intoxication differently and that
she could not say that any of those impairments had to be associated with 0.20 breath result. She
also testified about the concept of tolerance, which would allow a habitually heavy drinker to not
show symptoms that might be associated with intoxication in an average person. And Appellant
failing two field-sobriety tests—the one-leg-stand and walk-and-turn tests—seriously undermines
any claim that he was not highly intoxicated. In any event, the legislature’s framing of the 0.15
aggravating element appears designed to avoid the consideration of observational evidence, perhaps
for the very reasons supplied by the expert testimony in this case—that observational evidence is not
particularly probative because people show intoxication differently and tolerance can allow an
intoxicated person to mask symptoms.